Citation Nr: 0009939	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post concussion 
syndrome with headaches, syncope and postural hypertension, 
currently evaluated as 80 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968 and from February 1970 to August 1971.

In a rating decision in January 2000, the evaluation for the 
disability at issue was increased from 60 percent to 80 
percent. A total rating based on individual unemployability 
also was granted. Both actions were effective September 20, 
1995.


FINDING OF FACT

Manifestations of post concussion syndrome include headaches, 
syncope and postural hypertension, as well as up to 20 
episodes of syncope or minor seizures daily.


CONCLUSION OF LAW

An increased rating for post concussion syndrome with 
headaches, syncope and postural hypertension is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Code 8045-8911 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207) Code 8045. 

Petit mal seizures will be rated under the general rating 
formula for minor seizures. The general rating formula for 
major and minor seizures provides a 100 percent evaluation 
where there is an average of 1 major seizure per month over 
the last year. An 80 percent evaluation is assigned where 
there is an average of at least 1 major seizure in 3 months 
over the past year; or more than 10 minor seizures weekly. 

Major seizures: Psychomotor seizures will be rated as major 
seizures under the general rating formula when characterized 
by automatic states and/or 
generalized convulsions with unconsciousness.  Minor 
seizures: Psychomotor seizures will be rated as minor 
seizures under the general rating formula when characterized 
by brief transient episodes of 
random motor movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood, or autonomic 
disturbances. 
Code 8911.





Analysis

The Board has carefully reviewed the entire evidence of 
record, to include the testimony provided by the veteran at 
the personal hearing held at the RO in December 1998 and the 
reports of VA examinations conducted in August 1997 and 
November 1999. The report of the November 1999 fee-basis 
neurological examination reveals that the veteran was 
experiencing up to 20 episodes of syncope or seizures daily. 
Standing up quickly precipitated the episodes. Generalized 
tonic-clonic convulsions with unconsciousness, characteristic 
of "major" seizure activity, were not reported. In August 
1997, it was specifically noted that witnesses of the 
veteran's seizures had observed no tonic-clonic activity. 
Accordingly, given the nature and frequency of the syncopal 
episodes/ seizures, the residuals of a concussion, which must 
be considered the equivalent of "minor" seizure activity, 
the current evaluation of 80 percent is appropriate. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Code 8045-8911.  The Board 
observes that the veteran's inability to pursue gainful 
employment due to the service-connected disability has been 
recognized; a total rating based on individual 
unemployability has been assigned effective September 1995.


ORDER

An increased rating for post concussion syndrome with 
headaches, syncope and postural hypertension is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

